DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 17, 2022 has been entered. Claims 1-29 are allowed. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 18, 2022 except for the objection that the “coolant collection space” recited in claim 15 was not depicted in the drawings. The examiner finds the applicant’s argument that the combination [0071] and Figs. 7a and 7b of the applicant’s disclosure provides sufficient background to make an explicit drawing of the “coolant collection space” unnecessary. Therefore, this objection is withdrawn. 
The applicant has overcome every objection and 112(b) rejection made in the previous office action. 
Terminal Disclaimer
The terminal disclaimer filed on June 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/892,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-29 are allowed. The following are reasons for allowance. 
Regarding independent claim 1, the closest cited prior art Fleischmann discloses a method for producing a stator (Fig. 1, 13) for an electric machine (Fig. 1, 10), comprising
providing an annular stator body (Fig. 1, 13), including a plurality of stator teeth (Fig. 3, 26) for receiving a plurality of stator windings (Fig. 3, 25), the plurality of stator teeth (Fig. 3, 26) arranged spaced apart from one another along a circumferential direction of the stator body (Fig. 3, teeth 26 arranged around circumferential body of stator) and protruding from the stator body radially to an inside (Fig. 3, teeth protrude towards inside), 
at least partially overmoulding at least two stator teeth of the plurality of stator teeth that are adjacent in the circumferential direction with a first plastic mass (“In a first plastic injection molding process, the grooves 30 are initially provided with a plastic lining 32 on the inside. End faces 33 of the pole bodies 26 are also advantageously provided with a plastic covering 34 in this operation, so that the pole bodies 26 are completely encased in plastic, [0030]);
arranging at least one stator winding on at least one stator tooth of the at least two stator teeth (the stator windings 25 can be wound around the pole bodies 26 or into the slots 30 in an electrically insulated manner, [0030]);
fixing the at least one stator winding on the at least one stator tooth via at least partially overmoulding the at least one stator winding with a second plastic mass (“As part of a second spraying process (further spraying processes can in principle also be provided), the slots 40 of the grooves 30 required for introducing the stator windings 25 are closed by plastic webs 41 made of plastic material injection-molded onto the stator core 27, so that the stator windings 25 in the interior 12 closed winding channels 42 are arranged”, [0035]).
The one step of the claimed method not taught by Fleischman is prior to fixing the at least one stator winding on the at least one stator tooth, introducing a mask into an intermediate space defined between the at least two stator teeth to cover a surface portion of the stator body bounding the intermediate space radially outside such that the surface portion is not covered with the second plastic mass when at least partially overmoulding the at least one stator winding with the second plastic mass.
Fleishman teaches introducing a mask (Fig. 3, 44) into an intermediate space (Fig. 3, 43) defined between the at least two stator teeth (Fig. 3, 26) such that the surface portion is not covered with the second plastic mass when at least partially overmoulding the at least one stator winding with the second plastic mass (“Between opposing stator windings 25 and the molded plastic material there are advantageously distances 43 for the passage of cooling air, which are achieved in that rods 44- only two rods 44 are shown in Figure 2 by way of example - from both end faces 37, 38 in the winding channels 42 next to the stator windings 25 are arranged so that no plastic material can accumulate there during spraying, [0036]), but this mask is not inserted prior to fixing the at least one stator winding on the at least one stator tooth and is not introduced to cover a surface portion of the stator body bounding the intermediate space radially outside. 
Beer teaches a method that includes covering a surface portion of the stator body bounding the intermediate space radially outside with a mask (Fig. 10, 22) that is removed after molding to form a channel (“For example, it is possible to manufacture the cover 22 also from wax, so that after removal of the wax by melting, the space previously occupied by the respective cover 22 likewise forms a channel, through which the coolant circulates”, [0055]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator manufacturing method of Fleishmann to have the mask cover a surface portion of the stator body bounding the intermediate space radially outside as taught by Beer. 
This would have the advantage of having the cooling channel contact the stator body over a large surface area which would allow the channel to help not only cool the windings, but the stator body itself. 
However, the method of Fleishmann in view of Beer still does not teach the step of inserting the mask prior to fixing the at least one stator winding on the one stator tooth.
Pal (US 20120242176 A1) teaches a method of forming a cooling channel in a stator slot, where a mask (Fig. 5, 106 inserts into 102 which can be seen in both Fig. 4 and 5) is inserted prior to fixing the stator winding on the stator tooth (“The example spacer 106 is held within the shell 94 during assembly of the stator assembly 38, and specifically when the windings 50 are installed within the slot 74”, [0023]). 

    PNG
    media_image1.png
    399
    436
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    386
    415
    media_image2.png
    Greyscale

	However, the method of Pal includes the mask not to protect the radially top surface of the slot from a plastic overmoulding, but in order to mechanically support the windings when placing them in the slots (“The shell 94 prevents the wires 82 from filling the channel 42. The spacer 106 helps maintain the integrity of the shell 94 as the wires 82 are moved into the slot 74”, [0026]). This is also evidenced by the fact that Pal teaches removing the mask before the windings are impregnated (“After the wires 82 are positioned within the slot 74, the spacer 106 is pushed axially out of the shell 94. The end windings 54a and 54b are then formed, and the stator assembly 38 is impregnated. Removing the spacer 106 from the channel 42 opens a path (within the channel 42) for air to communicate between the windings 50 and the stator core 46”, [0027]). 
	Therefore, even if the method of Pal was combined with that of Fleishmann and Beer, the resulting invention would still not teach the method step of prior to fixing the at least one stator winding on the at least one stator tooth, introducing a mask…such that the surface portion is not covered with the second plastic mass when at least partially overmoulding the at least one stator winding with the second plastic mass.
	In other words, none of these inventions teach the step of inserting a mask before the windings are added in to protect the surface from the second plastic mass. 
	The prior fails to teach or render obvious this limitation in the context of all the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834